                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

ORVILLE GANADONEGRO,

       Plaintiff,

v.                                                                         Civ. No. 18-784 GJF

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

       Defendant.

                   ORDER GRANTING STIPULATION TO AWARD OF
              ATTORNEY FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT

       The Court, having reviewed the parties’ Stipulation of Award of Attorney Fees Under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412 [ECF 21], HEREBY ORDERS that

attorney fees be, and hereby are, awarded under the EAJA, payable to Plaintiff but mailed to his

attorney in the amount of $4,686.40. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are

paid to the prevailing party, not the attorney).

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575,580 (10th Cir. 1986).

and will GRANT it.

       IT IS SO ORDERED.




                                               _______________________________________
                                               THE HONORABLE GREGORY J. FOURATT
                                               UNITED STATES MAGISTRATE JUDGE
                                               Presiding by Consent
